          Case 1:18-cv-11780-DJC Document 64 Filed 01/06/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MASSACHUSETTS


JAMES DELTUFO,
  Plaintiff

v.                                                CIVIL ACTION NO.: 1:18-CV-11780-DJC

DONALD M. DELANEY,
AND WILLIAM R. CUSHING JR.
  Defendants


                        DEFENDANTS’ LIST OF TRIAL EXHIBITS

        Pursuant to the Court’s Order, the Defendants submit the following as their list of
anticipated trial exhibits:

     1. BPD Custody Report (2 pages)

     2. Booking Arrestee Questions (1 page)

     3. BPD Incident Report (6 pages)

     4. K-9 Training Records (83 pages)

     5. K-9 Incident Report (3 page)

     6. K-9 Use of Non-Lethal Force Report (4 pages)

     7. BPD Dispatch Incident Detail (1 page)

     8. Criminal Complaint Records (16 pages)

     9. BPD Prisoner Rights Form (2 pages)

     10. Commonwealth of Massachusetts Motor Vehicle Crash Police Report (2 pages)

     11. Norfolk County Control Dispatch Call Sheet (1 page)

     12. Holbrook Police Department Records (7 pages)

     13. Brewster Ambulance Records (2 .wav files, 5 pages) - by agreement

     14. Quincy District Court Arraignment Records – Commonwealth v. Deltufo (1 page)
         Case 1:18-cv-11780-DJC Document 64 Filed 01/06/21 Page 2 of 2




   15. South Shore Hospital Records (234 pages) – by agreement

   16. Marlborough Hills Rehabilitation & Health Care Records (158 pages) - by agreement

   17. South Shore Visiting Nurse Association Records (134 pages) - by agreement

   18. CORI Report of James Deltufo (41 pages)

   19. Memorandum – Chief of Police re: K-9 Units (15 pages) - by agreement

   20. General Order Re: Arrest, Effective April 1, 2002 (17 pages) - by agreement

   21. General Order Re: Use of Force, Effective April 1, 2002 (4 pages) - by agreement



                                                  Defendants,
                                                  By their Attorneys,



                                                  __/s/ Alexandra Gill __________
                                                  Douglas I. Louison (BBO #545191)
                                                  Email: dlouison@lccplaw.com
                                                  Alexandra M. Gill (BBO #663040)
                                                  Email: sgill@lccplaw.com
                                                  Louison, Costello, Condon & Pfaff, LLP
                                                  101 Summer Street
                                                  Boston, MA 02110
                                                  PHONE: 617-439-0305
                                                  FAX: 617-439-0325

                               CERTIFICATE OF SERVICE

      I, Alexandra Gill, hereby certify that on January 6, 2021, a true copy of the above
document was served upon: Chester L. Tennyson, Jr., Esq., Tennyson Law Firm, 3 Seaview
Avenue, Hull, MA 02045, via the Court’s CM-ECF system.


                                    __/s/ Alexandra Gill
                                    Alexandra M. Gill
